Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 1 of 33 PageID #: 1144




                     EXHIBIT G
                                  504563414       09/25/2017
          Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 2 of 33 PageID #: 1145
                              PATENT ASSIGNMENT COVER SHEET

Electronic Version v1 .1                                                     EPASID:PAT4610125
Stylesheet Version v1 .2

SUBMISSION TYPE:                     NEW ASSIGNMENT
NATURE OF CONVEYANCE:                ASSIGNMENT

 CONVEYING PARTY DATA
                                    Name                                 Execution Date
 ALCATELLUCENT                                                          07/22/2017

  RECEIVING PARTY DATA
  Name:                    WSOU INVESTMENTS, LLC
  Street Address:          11150 SANTA MONICA BLVD.
  Internal Address:        SUITE 1400
  City:                    LOS ANGELES
  State/Country:           CALIFORNIA
  Postal Code:             90025

 PROPERTY NUMBERS Total: 2979
          Property Type                      Number
 Application Number:            08901774
 Application Number:            08901775
 Application Number:            08902686
 Application Number:            08940221
 Application Number:            08925509
 Application Number:            09050153
 Application Number:            08900994
 Application Number:            08926841
 Application Number:            08938402
 Application Number:            08998249
 Application Number:            08890898
 Application Number:            08906366
 Application Number:            08942992
 Application Number:            08962181
 Application Number:            08969663
 Application Number:            08960689
 Application Number:            08888227
 Application Number:            08969068
 Application Number:            08972547

                                         1                           PATENT
      504563414                                              REEL: 044000 FRAME: 0053
      Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 3 of 33 PageID #: 1146
       Property Type                   Number
Application Number:        10006175
Application Number:        10144477
Application Number:       09537791
Application Number:       09755613
Application Number:       09642559
Application Number:       09217655
Application Number:       09443453
Application Number:       09862051
Application Number:       09087331
Application Number:       09135191
Application Number:       09839127
Application Number:       09444091
Application Number:       09473809
Application Number:       09524337
Application Number:       09664646
Application Number:        10034450
Application Number:        10097583
Application Number:        10053469
Application Number:        10255465
Application Number:       09041683
Application Number:       09368381
Application Number:       09589304
Application Number:       09781862
Application Number:        10318035
Application Number:       09321483
Application Number:       09103021
Application Number:       09143878
Application Number:       09361317
Application Number:       09364724
Application Number:       09710269
Application Number:       09848897
Application Number:        10158709
Application Number:        10246843
Application Number:       09343179
Application Number:       09917669
Application Number:        10192549
Application Number:       09432749
Application Number:       09454930


                             2                           REEL: 044000 FRAME: 0089
      Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 4 of 33 PageID #: 1147
       Property Type                   Number
Application Number:        10436730
Application Number:       09384422
Application Number:        10699091
Application Number:        10331217
Application Number:       09561857
Application Number:       09659363
Application Number:       09717513
Application Number:       09808376
Application Number:        10042594
Application Number:       09352562
Application Number:        10100521
Application Number:        10813951
Application Number:        10260621
Application Number:        10256882
Application Number:       09107919
Application Number:       09788959
Application Number:       09851898
Application Number:        10154746
Application Number:       09936101
Application Number:       09702963
Application Number:       09407878
Application Number:        10099874
Application Number:       09595719
Application Number:        10117513
Application Number:        10631649
Application Number:        10413962
Application Number:        10122506
Application Number:        10660117
Application Number:        10739158
Application Number:        10251954
Application Number:       09165735
Application Number:       09349571
Application Number:        10491147
Application Number:       09332264
Application Number:       09894797
Application Number:        10020660
Application Number:        10504021
Application Number:        10919617

                             3
                                                         REEL: 044000 FRAME: 0098
      Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 5 of 33 PageID #: 1148
       Property Type                   Number
Application Number:        11221068
Application Number:        11086535
Application Number:        12055115
Application Number:        10340690
Application Number:        11239656
Application Number:        11604722
Application Number:        11370618
Application Number:        10990157
Application Number:        11306425
Application Number:        11207801
Application Number:        10510436
Application Number:        11091532
Application Number:        10073931
Application Number:        11267992
Application Number:        10296145
Application Number:        10724775
Application Number:        11269738
Application Number:        12035636
Application Number:        11224057
Application Number:        10835112
Application Number:        11233587
Application Number:        10663771
Application Number:        11354925
Application Number:        11329581
Application Number:        10822667
Application Number:        11059603
Application Number:        11288743
Application Number:        11088376
Application Number:        10843898
Application Number:        11169194
Application Number:        11412084
Application Number:        10386651
Application Number:       09323135
Application Number:        11072439
Application Number:        11529417
Application Number:        11283710
Application Number:        10449521
Application Number:        10782231


                           4                             REEL: 044000 FRAME: 0111
      Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 6 of 33 PageID #: 1149
       Property Type                   Number
Application Number:        13835821
Application Number:        13710052
Application Number:        12894328
Application Number:        13174029
Application Number:        11778250
Application Number:        11614140
Application Number:        13878360
Application Number:        14000714
Application Number:        13084901
Application Number:        14075294
Application Number:        11395455
Application Number:        14382964
Application Number:        13334141
Application Number:        14039374
Application Number:        14737838
Application Number:        13869364
Application Number:        12308375
Application Number:        13731710
Application Number:        13628207
Application Number:        14319619
Application Number:        11274956
Application Number:        14006997
Application Number:        13609375
Application Number:        14197377
Application Number:        12307199
Application Number:        13511823
Application Number:        14374829
Application Number:        14144695
Application Number:        13514659
Application Number:        13731738
Application Number:        13159158
Application Number:        13647675
Application Number:        14157887
Application Number:        14107878
Application Number:        12237849
Application Number:        10397959
Application Number:        14087714
Application Number:        13551894


                               5                         REEL: 044000 FRAME: 0129
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 7 of 33 PageID #: 1150




                        ASSIGNEE RECORDATION COVER SHEET


       The following four documents attached hereto present evidence of legal transfer of title to

the patent properties listed in "Exhibit A of Amended Schedule Bl" from


                                        Alcatel Lucent
                                           ("Assignor")


                                                to


                                   WSOU Investments, LLC
                                           ("Assignee"):


 1.    "PATENT      ASSIGNMENT"         as    set    forth   in   "AMENDED    SCHEDULE        Bl:
       ASSIGNMENT OF PATENT RIGHTS BY ALCATEL LUCENT" (3 pp) of that certain
       "Patent Purchase Agreement" effective July 22, 2017 between (a) Alcatel Lucent, (b)
       Nokia Solutions and Networks BV, and (c) Nokia Technologies Oy ("SELLERS"), and (d)
       Wade and Company ("PURCHASER"), as amended by "Amendment to Patent Purchase
       Agreement" between SELLERS and PURCHASER effective August 2, 2017.

2.     "ASSIGNMENT OF PATENT PURCHASE AGREEMENT" between (d) Wade and
       Company ("ASSIGNEE") and WSOU Investments, LLC ("ASSIGNOR") effective
       August 21, 2017 (1 page).


3.     "RELEASE AND RELINQUISHMENT OF INTEREST IN WSOU INVESTMENTS,
       LLC" by WCFT Cayman, Ltd. effective August 21, 2017 (1 page).


4.     "Exhibit A of AMENDED SCHEDULE Bl - Assigned Patents (ALU Only Assets) of
       PPA" (149 pp).




                                               1 of 1


                                       6                                   PATENT
                                                                   REEL: 044000 FRAME: 0136
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 8 of 33 PageID #: 1151




                   d,MEN!llH! §~HEOlll.E ijl.: A$SJ§r:f).1ENT OF PATEN! Rl!i~ffS
                                            8V ,;!LCATEL U.l{~El\ff



                                            PA.TENT ASSlGNMEN'f



  This PATENT ASSIGNMENT, irn::ludfog without limitation Exhibit A of Aroend~l :Sehedtde B ! hereto,
  (<•Assignment") ls made hy:

  ( t) A!i,.'tlt~I Lut.-ent, a oornparw validly organizoo and exi.sHng under loo fa.w$ of France and having its
       principal ai;.ldress at l48/l52 Route de la Reine, 92.H)O Bou!ogneyBHlatH.:oUf½ Frante, eAssignor");
       to

  (2) Wade and Cq:mpiuiy, a compat)y validly organizoo an.a existing under the laws of Ontint), Canada,
      having fti; prlndpal address at l7 ?rirme Arthur, Toronfo, ON M5R HJ4 CANADA. (the ''Assign~''),

  AH reforonces to the plural herein also rnean     too singular, and vk-e vers&, unless the context other'-"'i:re
  requires,

  WHl:REAS, Asslt1nor is the owner t)f (:erta!n patems mm ~ttnt app!fo~ii<J11s, as ~perifierl in Exhibit A
  hereto.

  DEFlNl'nONS

  "Assigned Patints" means {a) patellt applkations Hswd h t<:xhibit A of Amended Schedule H! hereto;
  (b) all reissues, t-e~x.arninations, oorrtinuation5, etmtint~tionsyin-part. divisfona!s 1 renewals and extensions
  of SUt.;h parents ~nd patent applications (whether pending, i$Sue{l, aband1,)ne<l -Or filed prior t<.1, on or after
  the EH'et-iive Date); (c) all pat~nts and patent appllcatkms (l) to which any or all of tl'!<? foregt)ing dfrec-tly
  or indirectly claims priority t◊, nr the benefit of. the filing: dab\ or (ii) for which any or all of the
  foregoing directly or indirectly forms a hasls for priority or ntherwise pmvioe!ii the benefit of an earlier
  fillng dat(t~ an<l {d) ~ll fi.1reign t."Ounterparts to any or all of the fore.going, and an i1tifa:y mooels,..
  certHkat~.s of lnvtntio!\, Jmtem regfatrattons and equivalent rights ivoddwide,



  PATENT ASSIGNMENT

  Asslgnor hereby assigns, transfers, and conv.eys unto As.i;ignee, aU of Assignor's right, title, and interest
  in and to each of the Assigned Parents.



  The assignment, transfer. and ',.'Ol'lVl;l)'ance to .Assignee set forth above wll! beeome et1l-ctive 011 the
  Ass1gnn'U;mt Daw and is mad~ suhJect !-0 certain eru::umbrance!l and retained rights ftir the Assigned
  Pa.tent,;;. ln favor of Assignor and<'or its assignees and lk--ensees,




                                                    7
                                                                                         PATENT
                                                                                 REEL: 044000 FRAME: 0137
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 9 of 33 PageID #: 1152




IN \VITNESS \\'HERt:Oft'.   liw Assignor has ~at!S(:d this A~signment 10 he signed by its duly aulhorize<l
officers,



                                                   ASSlGNOR:

ALCATRL .LlJCENT




                                          8                                       PATENT
                                                                          REEL: 044000 FRAME: 0138
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 10 of 33 PageID #: 1153




       Exhibit A of
  AMENDED SCHEDULE




                                                             PATENT
                               9
                                                     REEL: 044000 FRAME: 0139
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 11 of 33 PageID #: 1154




                      ASSIGNMENT OF PATENT PURCHASE AGREEMENT

WHEREAS, Wade and Company, on the one hand, and Alcatel Lucent, Nokia Solutions and Networks BV
and Nokia Technologies Oy ("Nokia Parties"), on the other hand, entered into a Patent Purchase
Agreement with an effective date as of July 22, 2017 ("Patent Purchase Agreement");

WHEREAS, Wade and Company and the Nokia Parties entered into an Amendment to the Patent
Purchase .t\greement with an effectlve date as of August 21, 2017 (" Arnendment to Patent Purchase
Agreement'');

WHEREAS, the Amendment to the Patent Purchase Agreement permits Wade and Company to assign the
whole of its interest in the Patent Purchase Agreement to WSOU Investments LLC, a company organized
under the laws of Delaware;

NOW, THEREFORE, Wade and Company wishes to assign the whole of its interest 1n the Patent Purchase
Agreement to WSOU Investments LLC

         Wade and Company herebv assigns to WSOV Investments LLC and WSOU Investments LLC
         hereby accepts the whole of the interest of Wade and Company in the Patent Purchase
         .Agreement.

IN WITNESS WHEREOF, Wade and Company and WSOU Investments lLC, on behalf of themselves and
their Affiliates, hi:lve cai,ised this Agreement to be executed by their dulv authorized representatives to
become effective as of August 21., 2017,



                                                                    WSOU INVESTMENTS LLC




Title: Genera! Counsel, Managing Partner                            Title: Member



Date: August 21, 2017                                               Date: August 21, 2017




                                       10                                        PATENT
                                                                         REEL: 044000 FRAME: 0140
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 12 of 33 PageID #: 1155



                   RELEASE AND REUNQWSHMENT OF INTEREST IN WSOU INVESTMENTS, LLC


 WHEREAS, WCFT Cayrm'jn, a Cayman Islands company C'WCFT Cayman*'}, on the one hand and
 Orange Holdings, a Nevada corporation, on the other hand, had preliminary discussions
 concerning formlng and operating WSOU lnvestments) LLC, a to be formed Delaware Urnited
 liability company;

 WHEREAS; \VSOU Investments, LLC was subsequently formed to rH1rchase 1nteHectuat property
 from Alcatel Lucent) Nokia Solutions and Networks BV, No!~ia Technologies Oy; a.rid

 WHEREAS, WCFT Cayman and Orange Holding never agreed to form WSOU Investments,, LLC;

 NOW, THEREFORE, to avoid any controversy or dispute concerning the fact. that WCFT Cayman
 does not own and has never owned an Interest tn WSOU Investments, LLC:

        WCFT Cayman hereby ;,mequhrocatly avers that it owns no interest in WSOU
        Investments, LLC and to the extent it ever had any owr'lf.ffship stake, it hereby
        releases, relinquishes and disavows any ownership interest ln WSOU Investments LLC it
        may have had.

 !N WITNESS WHEREOF~ WCFT Cayman itself and its Affiliates have caused this Release and
 Relinquishment of Interest to be executed by its duly- authorized representative made
 effective as of August 21 1 2017.


 WCfT Cayman Ltd.




 Title: Director
 Date: August 21 1 2017




                                     11

                                                                         PATENT
                                                                REEL: 044000 FRAME: 0141
    Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 13 of 33 PageID #: 1156
                            Exhibit A of AMENDED SCHEDULE B1 - Assigned Patents (ALU Only Assets) of PPA




                                                                                                                                              Method And Apparatus OfVirtualized Resource
809616      809616-US-NP           US8792941       13/613159    20140073335        us   29-Jul-14      26-Sep-32      13-Sep-12               Sharing In Cellular Networks
                                                                                                                                              SIGNAL TRANSMISSION PERFORMANCE
                                                                                                                                              OPTIMIZATION DEVICE IN A SYSTEM FOR
019224      019224-US-CIP          US6148423       08/483886                  us          14-Nov-00      14-Nov-17            7-Jun-95
                                                                                                                                              TRANSMITTING DIGITAL DATA, ESPECIALLY ON AN
                                                                                                                                              OPTICAL LINK
100001      100001-DE-EPA          EP0817397       97401515.8   EP0817397     DE          31-Dec-08       30-Jun-17       30-Jun-97 HANDOVER
100001      100001-GB-EPA          EP0817397       97401515.8   EP0817397     GB          31-Dec-08       30-Jun-17       30-Jun-97 HANDOVER
100001      100001-US-NP           US5995807       08/887287                  us         30-Nov-99         2-Jul-17           2-Jul-97 HANDOVER

                                                                                                                                              ANTENNA DIVERSITY BASE STATION FOR
                                                                                                                                              TRANSMISSION OF UNIDIRECTIONAL CHANNELS AND
100082      100082-US-NP           US6522896       09/102002    20020022502   us          18-Feb-03       22-Jun-18       22-Jun-98
                                                                                                                                              CORRESPONDING METHOD OF TRANSMISSION OF A
                                                                                                                                              UNIDIRECTIONAL CHANNEL BY A BASE STATION

                                                                                                                                    OPTICAL ADD/DROP WAVELENGTH DIVISION
100295      100295-US-PCT          US6173093       09/051816                  us           9-Jan-01      18-Aug-17        3
                                                                                                                         l -Aug-
                                                                                                                                 97
                                                                                                                                    MULTIPLEX SYSTEMS
                                                                                                                                              APPARATUS FOR ADDING AND DROPPING
100408      100408-US-NP           US6038045       08/956445                  us         14-Mar-00       23-Oct-17       23-Oct-97
                                                                                                                                              WAVELENGTH MULTIPLEX CHANNELS
100430      100430-US-NP           US6026204       08/960201                  us          15-Feb-00      29-Oct-17       29-Oct-97 SPECTRAL PRECOMPensation
100589      100589-US-NP           US5994795       09/062554                  us         30-Nov-99       20-A r-18       20-Anr-98 POWER DISTRIBUTION
                                                                                                                          lO-Feb-             METHODE POUR GERER LA CONCURRENCE DANS DES
100639      100639-US-NP           US6052527       09/021420                  us          18-Apr-00      10-Feb-18                       98
                                                                                                                                              OBJETS
100643      100643-US-NP           US6266406       09/057802                  us           24-Jul-0l       9-A r-18          9-Aor-98 IMPLEMENTATION OF A TCAP INTERFACE
100645      100645-US-NP           US6317428       09/059837                  us          13-Nov-0l      14-Aor-18        14-Aor-98 DESIGN AND IMPLEMENTATION OF IN SERVICE
                                                                                                                                              DEVICE FOR COMPENSATING THE DISPERSION OF
100683      100683-US-PCT          US6339489       09/125316                  us          15-Jan-02      30-Dec-17       30-Dec-97 POLARIZATION IN AN OPTICAL TRANSMISSION
                                                                                                                                              SYSTEM
                                                                                                                                 _Feb-        MINIATURE ANNULAR MICROSTRIP RESONANT
100716      100716-US-NP           US6034645       09/028811                  us           7-Mar-00      24-Feb-18       24              98
                                                                                                                                              ANTENNA

                                                                                                                                              METHOD AND DEVICE FOR ON-LINE REGENERATION
                                                                                                                                              OF A SIGNAL TRANSMITTED BY WAVELENGTH
100784      100784-US-PCT          US6373608       09/155901                  us          16-Apr-02      10-Feb-18        10-Feb-98 DIVISION MULTIPLEXED SOLITONSAND OPTICAL
                                                                                                                                              TELECOMMUNICATION SYSTEM COMPRISING SUCH A
                                                                                                                                              REGENERATING DEVICE


                                                                                                                                              DEVICE FOR CONTROLLING THE AMPLITUDE AND THE
100792      100792-US-NP           US6172562       09/225508                  us           9-Jan-01        6-Jan-19           6-Jan-99
                                                                                                                                              PHASE OF A RADIO FREQUENCY SIGNAL

100849      100849-US-NP           US6061027       09/143657                  us          9-Mav-00       31-Aue:-18      31-Aue:-98 RADIATING STRUCTURE
                                                                                                                                              METHOD FOR TRANSMITTING ON A PLURALITY OF
                                                                                                                              -Mar-           TRANSMISSION MEDIA, WITH DYNAMIC DATA
100902      100902-US-PCT          US6526064       09/180774                  us          25-Feb-03      27-Mar-18       27              98
                                                                                                                                              DISPATCHING, AND CORRESPONDING TRANSMITTER
                                                                                                                                              AND TERMINAL
100946      100946-CN-NP           ZL98126980.X    98126980.X   1230037A      CN         26-May-04       11-Dec-18       11-Dec-98 MULTIFREQUENCY PATCH ANTENNA
100946      100946-DE-EPA          EP0924797       98403063.5   EP0924797     DE          25-Feb-04       7-Dec-18           7-Dec-98 MULTIFREQUENCY PATCH ANTENNA
100946      100946-FR-EPA          EP0924797       98403063.5   EP0924797     FR          25-Feb-04       7-Dec-18           7-Dec-98 MULTIFREQUENCY PATCH ANTENNA
100946      100946-GB-EPA          EP0924797       98403063.5   EP0924797     GB          25-Feb-04       7-Dec-18           7-Dec-98 MULTIFREQUENCY PATCH ANTENNA
                                                                                                                         ll-Dec-              MULTIFREQUENCY MICROSTRIP ANTENNA ANDA
100946      100946-US-NP           US6133879       09/209447                  us          17-Oct-00      11-Dec-18                       98
                                                                                                                                              DEVICE INCLUDING SAID ANTENNA
                                                                                                                                   Shorted microstripantennaand apparatus using the
100949      100949-CN-NP           ZL98117083.8    98117083.8   1226093A      CN           5-Nov-03      11-Dec-18       11-Dec-98 same

                                                                                                                                   Shorted microstripantennaand apparatus using the
100949      100949-DE-EPA          EP0923156       98402988.4   EP0923156     DE          28-Jan-04      30-Nov-18       30-Nov-98 same

                                                                                                                                   Shorted microstripantennaand apparatus using the
100949      100949-FR-EPA          EP0923156       98402988.4   EP0923156     FR          28-Jan-04      30-Nov-18       30-Nov-98 same

                                                                                                                                   Shorted microstripantennaand apparatus using the
100949      100949-GB-EPA          EP0923156       98402988.4   EP0923156     GB          28-Jan-04      30-Nov-18       30-Nov-98 same

                                                                                                                                   Shorted microstripantennaand apparatus using the
100949      100949-US-NP           US6133880       09/209449                  us          17-Oct-00      11-Dec-18       11-Dec-98 same

                                                                                                                                              ANTENNA SOURCE FOR TRANSMITTING AND
100957      100957-US-NP           US6166699       09/081515                  us          26-Dec-00      20-May-18       2
                                                                                                                             0-May-
                                                                                                                                         98
                                                                                                                                              RECEIVING MICROWAVES
                                                                                                                                              SYSTEME DE RADIOTELECOMMUNICATIONSAVEC UN
101107      101107-FR-NP           FR2766318       9709068      2766318       FR         30-Nov-0l        17-Jul-17          17-Jul-97 TERMINAL MOBILE FONCTIONNANT EN MODE
                                                                                                                                              CELLULAIRE ET EN MODE SANS FIL

                                                                                                                                              RADIOTELECOMMUNICATIONS SYSTEM HAVING A
                                                                                                                             l3-Jul-          MOBILE TERMINAL THAT OPERATES BOTH IN
101107      101107-US-NP           US6141547       09/114499                  us          31-Oct-00       13-Jul-18                      98
                                                                                                                                              CELLULAR MODE AND IN CORDLESS MODE



                                                                                                                                              METHOD OF CONTROLLING A LIQUID CRYSTAL
101120      101120-US-NP           US6424350       09/273557                  us           23-Jul-02     22-Mar-19       22-Mar-99
                                                                                                                                              DISPLAY

101221      101221-DE-EPA          EP0929119       99400002.4   EP0929119     DE          13-Dec-06        4-Jan-19           4-Jan-99 ISOTROPIC BCCH BROADCAST BY BEAMFORMING BTS


101221      101221-FR-NP           FR2773661       9800191      2773661       FR          25-Feb-00       12-Jan-18          12-Jan-98 ISOTROPIC BCCH BROADCAST BY BEAMFORMING BTS


101221      101221-GB-EPA          EP0929119       99400002.4   EP0929119     GB          13-Dec-06        4-Jan-19           4-Jan-99 ISOTROPIC BCCH BROADCAST BY BEAMFORMING BTS

                                                                                                                                              METHOD OF TRANSMITTING A CONTROL SIGNAL BY
                                                                                                                                              A BASE STATION OF A DIGITAL CELLULAR MOBILE
101221      101221-US-NP           US6181955       09/227884                  us          30-Jan-0l       11-Jan-19          11-Jan-99
                                                                                                                                              RADIO SYSTEM AND A CORRESPONDING BASE
                                                                                                                                              STATION
                                                                                                                                 -Feb-        OPTIMIZED POWER SUPPLY SYSTEM FORAN
101242      101242-US-NP           US6366072       09/244827    20020007262   us           2-Apr-02        4-Feb-19          4           99
                                                                                                                                              ELCTRONIC CIRCUIT

                                                                                                                                              Antenna realised according to microstrip technique
101279      101279-CN-NP           ZL98117088.9    98117088.9   1224254A      CN           6-Aug-03      11-Dec-18       11-Dec-98
                                                                                                                                              and device incorporating this antenna


                                                                                                                                              Antenna realised according to microstrip technique
101279      101279-DE-EPA          EP0923157       98403061.9   EP0923157     DE          15-Sep-04       7-Dec-18           7-Dec-98
                                                                                                                                              and device incorporating this antenna


                                                                                                                                              Antenna realised according to microstrip technique
101279      101279-FR-EPA          EP0923157       98403061.9   EP0923157     FR          15-Sep-04       7-Dec-18           7-Dec-98
                                                                                                                                              and device incorporating this antenna


                                                                                                                                              Antenna realised according to microstrip technique
101279      101279-GB-EPA          EP0923157       98403061.9   EP0923157     GB          15-Sep-04       7-Dec-18           7-Dec-98
                                                                                                                                              and device incorporating this antenna


                                                                                                                                              Antenna realised according to microstrip technique
101279      101279-US-NP           US6121930       09/209470                  us          19-Sep-00      11-Dec-18       11-Dec-98
                                                                                                                                              and device incorporating this antenna

101297      101297-US-NP           US7024619       09/373240                  us           4-Aor-06      12-Aue:-19      12-Aue:-99 EVENT CONDITION ACTION ...




                                                  12
                                                                      Page 1 of 149
                                                                                                                PATENT
                                                                                                        REEL: 044000 FRAME: 0142
    Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 14 of 33 PageID #: 1157
                            Exhibit A of AMENDED SCHEDULE B1 - Assigned Patents (ALU Only Assets) of PPA


1~;;mrn     ~~:J~JfW              liiitiiiiii~:il\::::'::•:• :@~~l:~>!\J.tf;1.l'I./: =~=~~~=~:J::!::1;1:rf:
                                   :ia:~:A,m:::::::::::::::::                                                 ::::::::::::::::::::::::::::   , ~~:! : rrmr      'l:'l<;l:':l:~'IIH:O.N
                                                                                                                                                                ···········.:-:-:-:-:-:-:-   t~r~rnn!; 1mm
                                                                                                                                                                                                           Vetfahrenzur UbergabeeinesAnrufszwischen
112064      112064-IT-EPA          EP1286508                    01440267.1         EP1286508                   IT                                 13-Jul-05               17-Aug-21              17-Aug-0l einem Telekommunikationsnetzwerk und einem
                                                                                                                                                                                                           Datennetzwerk


                                                                                                                                                                                                             Methodfortransferringacall between a
112064      112064-NL-EPA          EP1286508                    01440267.1         EP1286508                   NL                                 13-Jul-05               17-Aug-21              17-Aug-0l
                                                                                                                                                                                                             telecommunications network and a data network

                                                                                                                                                                                                             Method For Transferring A Call Between A
112064      112064-US-NP           US8054825                    10/217427          20030035415                 us                                 8-Nov-11                 23-Jan-32             14-Aug-02
                                                                                                                                                                                                             Telecommunications Network And A Data Network

                                                                                                                                                                                                             Method for supporting the communication of
113005      113005-US-NP           US7372950                    10/098508          20020143678                 us                                13-May-08                23-Dec-25              18-Mar-02
                                                                                                                                                                                                             information via a communications system
113027      113027-DE-EPA          EP1313268                    01440286.1         EP1313268                   DE                                 9-Feb-05                29-Au11:-21            29-Au11:-0l Router
113027      113027-FR-EPA          EP1313268                    01440286.1         EP1313268                   FR                                 9-Feb-05                29-Au11:-21            29-Au11:-0l Router
113027      113027-GB-EPA          EP1313268                    01440286.1         EP1313268                   GB                                 9-Feb-05                29-Aui;,:-21           29-Aui;i:-0l Router
113027      113027-US-NP           US7515539                    10/228300          20030043831                 us                                 7-Aor-09                  6-A r-25             27-Aui;,:-02 Router

113098      113098-US-NP           US7266087                    10/285508          20030103525                 us                                 4-Sep-07                 29-Jul-25              1-Nov-02 IP platform for advanced multipoint access systems

113163      113163-DE-EPA          EP1282256                    01440248.1         EP1282256                   DE                                 4-Oct-06                  1-Aug-21              1-Aug-01 Eye monitor for signal analysis
113163      113163-FR-EPA          EP1282256                    01440248.1         EP1282256                   FR                                 4-Oct-06                  1-Aug-21              1-Aug-01 Eye monitor for signal analysis
113163      113163-GB-EPA          EP1282256                    01440248.1         EP1282256                   GB                                 4-Oct-06                  l-Au11:-21            l-Au11:-0l Eve monitor for si nal anal sis
113163      113163-IT-EPA          EP1282256                    01440248.1         EP1282256                   IT                                 4-Oct-06                  l-Au11:-21            l-Au11:-0l Eve monitor for si nal anal sis
113163      113163-US-NP           US6784653                    10/192549          20030025491                 us                                31-Aui;,:-04              6-Mar-23               11-Jul-02 Eve Monitor
                                                                                                                                                                                                           Variable optische Verzogerungsleitung und
113208      113208-CN-NP           ZL1220897                    02159548.8         1432831                     CN                                28-Sep-05                27-Dec-22              27-Dec-02 Verwendung dervariablen optischen
                                                                                                                                                                                                             Verzogerungsleitung
                                                                                                                                                                                                             Variable optische Verzogerungsleitung und
113208      113208-DE-EPA          EP1326131                    02360008.3         EP1326131                   DE                                28-Feb-04                  8-Jan-22              8-Jan-02 Verwendung dervariablen optischen
                                                                                                                                                                                                           Verzo11:erun11:sleitun11:
                                                                                                                                                                                                           Variable optische Verzogerungsleitung und
113208      113208-FR-EPA          EP1326131                    02360008.3         EP1326131                   FR                                 28-Jul-04                 8-Jan-22              8-Jan-02 Verwendung dervariablen optischen
                                                                                                                                                                                                             Verzo11:erun11:sleitun11:
                                                                                                                                                                                                             Variable optische Verzogerungsleitung und
113208      113208-GB-EPA          EP1326131                    02360008.3         EP1326131                   GB                                 28-Jul-04                 8-Jan-22              8-Jan-02 Verwendung dervariablen optischen
                                                                                                                                                                                                           Verzogerungsleitung
                                                                                                                                                                                                           Variable optische Verzogerungsleitung und
113208      113208-IT-EPA          EP1326131                    02360008.3         EP1326131                   IT                                 28-Jul-04                 8-Jan-22              8-Jan-02 Verwendung dervariablen optischen
                                                                                                                                                                                                             Verzo11:erun11:sleitun11:
                                                                                                                                                                                                             Variable optical delay line and use of the variable
113208      113208-US-NP           US6795596                    10/320509          20030128906                 us                                21-Sep-04                17-Dec-22              17-Dec-02
                                                                                                                                                                                                             ootical delav line

                                                                                                                                                                                                             Vetfahrenzum Empfangeines Nachrichtensignals,
113216      113216-DE-EPA          EP1313276                    01440391.9         EP1313276                   DE                                  9-Jul-03               19-Nov-21              19-Nov-0l Empfanger, Empfangsvorrichtung und
                                                                                                                                                                                                             Nachrichtenubertragungssystem dafur


                                                                                                                                                                                                           Vetfahrenzum Empfangeines Nachrichtensignals,
113216      113216-FR-EPA          EP1313276                    01440391.9         EP1313276                   FR                                  9-Jul-03               19-Nov-21              19-Nov-0l Empfanger, Empfangsvorrichtung und
                                                                                                                                                                                                             Nachrichtenubertragungssystem dafur


                                                                                                                                                                                                             Vetfahrenzum Empfangeines Nachrichtensignals,
113216      113216-GB-EPA          EP1313276                    01440391.9         EP1313276                   GB                                  9-Jul-03               19-Nov-21              19-Nov-0l Empfanger, Empfangsvorrichtung und
                                                                                                                                                                                                             Nachrichtenubertragungssystem dafur


                                                                                                                                                                                                             Vetfahrenzum Empfangeines Nachrichtensignals,
113216      113216-IT-EPA          EP1313276                    01440391.9         EP1313276                   IT                                  9-Jul-03               19-Nov-21              19-Nov-0l Empfanger, Empfangsvorrichtung und
                                                                                                                                                                                                             Nachrichtenubertragungssystem dafur

                                                                                                                                                                                                             Method for receiving a message signal, receiver,
113216      113216-US-NP           US7257180                    10/295827          20030095614                 us                                14-Aug-07                  7-Oct-24             18-Nov-02 receiving device and message transmission system
                                                                                                                                                                                                             for this

                                                                                                                                                                                                             VetfahrenzurBestimmungderEntfernungzwischen
113244      113244-CN-NP           ZL02152676.1                 02152676.1         1423134                     CN                                28-May-08               29-Nov-22               29-Nov-02
                                                                                                                                                                                                             einer Mobilstation und einer Basisstation


                                                                                                                                                                                                             VetfahrenzurBestimmungderEntfernungzwischen
113244      113244-DE-EPA          EP1317161                    02360321.1         EP1317161                   DE                                28-May-08               22-Nov-22               22-Nov-02
                                                                                                                                                                                                             einer Mobilstation und einer Basisstation


                                                                                                                                                                                                             VetfahrenzurBestimmungderEntfernungzwischen
113244      113244-FR-EPA          EP1317161                    02360321.1         EP1317161                   FR                                28-May-08               22-Nov-22               22-Nov-02
                                                                                                                                                                                                             einer Mobilstation und einer Basisstation


                                                                                                                                                                                                             VetfahrenzurBestimmungderEntfernungzwischen
113244      113244-GB-EPA          EP1317161                    02360321.1         EP1317161                   GB                                28-May-08               22-Nov-22               22-Nov-02
                                                                                                                                                                                                             einer Mobilstation und einer Basisstation


                                                                                                                                                                                                             METHOD, MEDIUM ACCESS CONTROLLER, CONTROL
                                                                                                                                                                                                             MODULE, TERMINATING DEVICE AND TERMINATING
113272      113272-CN-NP           ZL1229946                    03142493.7         CN1474560                   CN                                30-Nov-05                12-Jun-23              12-Jun-03 MODULE FOR ALLOCATING TRANSMISSION CAPACITY
                                                                                                                                                                                                             OF A SHARED MEDIUM IN A MULTIPOINT-TO-POINT
                                                                                                                                                                                                             NETWORK


                                                                                                                                                                                                             Vetfahren, Medium-Zugangscontroller,
                                                                                                                                                                                                             Kontrollmodul, Terminierungsvorrichtung und
113272      113272-DE-EPA          EP1372312                    02360174.3         EP1372312                   DE                                  2-Jan-08               13-Jun-22              13-Jun-02 Terminierungsmodul zur Zuteilung von
                                                                                                                                                                                                             Ubertragungskapazitat eines gemeinsamen Mediums
                                                                                                                                                                                                             beieinemMehrpunkt-zu-Punkt-Netzwerk


                                                                                                                                                                                                             Vetfahren, Medium-Zugangscontroller,
                                                                                                                                                                                                             Kontrollmodul, Terminierungsvorrichtung und
113272      113272-FR-EPA          EP1372312                    02360174.3         EP1372312                   FR                                  2-Jan-08               13-Jun-22              13-Jun-02 Terminierungsmodul zur Zuteilung von
                                                                                                                                                                                                             Ubertragungskapazitat eines gemeinsamen Mediums
                                                                                                                                                                                                             beieinemMehrpunkt-zu-Punkt-Netzwerk


                                                                                                                                                                                                             Vetfahren, Medium-Zugangscontroller,
                                                                                                                                                                                                             Kontrollmodul, Terminierungsvorrichtung und
113272      113272-GB-EPA          EP1372312                    02360174.3         EP1372312                   GB                                  2-Jan-08               13-Jun-22              13-Jun-02 Terminierungsmodul zur Zuteilung von
                                                                                                                                                                                                             Ubertragungskapazitat eines gemeinsamen Mediums
                                                                                                                                                                                                             beieinemMehrpunkt-zu-Punkt-Netzwerk


                                                                                                                                                                                                             Tunable Optical Device and Optical System Using the
113335      113335-DE-EPA          EP1315024                    01440380.2         EP1315024                   DE                                21-Apr-04                12-Nov-21              12-Nov-0l
                                                                                                                                                                                                             Tunable Optical Device as Coding Filter


                                                                                                                                                                                                             Tunable Optical Device and Optical System Using the
113335      113335-FR-EPA          EP1315024                    01440380.2         EP1315024                   FR                                21-Apr-04                12-Nov-21              12-Nov-0l
                                                                                                                                                                                                             Tunable Optical Device as Coding Filter




                                                                                           Page 14 of 149
                                                                                                                                                                                PATENT
                                                        13
                                                                                                                                                                        REEL: 044000 FRAME: 0155
    Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 15 of 33 PageID #: 1158
                            Exhibit A of AMENDED SCHEDULE B1 - Assigned Patents (ALU Only Assets) of PPA


1~;;mrn     ~~:J~JfW
                                   :ia:~:A,m:::::::::::::::::
                                  liiitiiiiii~:il\::::'::•:•
                                                                :@~~l:~>!\J.tf;1.l'I./: =~=~~~=~:J::!::1;1:rf: ::::::::::::::::::::::::::::   , ~~:! : rrmr    'l:'l<;l:':l:~'IIH:O.N
                                                                                                                                                               ···········.:-:-:-:-:-:-:-   t~r~rnn!; 1mmCommunication System Hierarchical Testing Systems
150115      150115-EP-EPA                                       06301009.4                   EP1783610                   EP                                                3-Oct-26             3-Oct-06 And Methods - Entity Dependent Automatic Selection
                                                                                                                                                                                                         Of Tests
150136      150136-US-NP           US7885398                    11/367401                    20070206762                 us                        8-Feb-11                9-Dec-29             6-Mar-06 Multiple Criteria Based Load Balancing
150142      150142-US-NP           US7889656                    11/392736                    20070237079                 us                       15-Feb-11              16-Dec-29             30-Mar-06 Binned Duration Flow Trackin11:
                                                                                                                                                                                                            Disributed Communication Traffic Control Systems
150150      150150-US-NP           US7688721                    11/373919                    20070211627                 us                       30-Mar-10                1-Sep-28             13-Mar-06
                                                                                                                                                                                                            and Methods

                                                                                                                                                                                                            System And Method For Processing A Conference
150152      150152-US-NP           US9030968                    11/453875                    20070291736                 us                       12-May-15              28-Dec-27              16-Jun-06
                                                                                                                                                                                                            Session Through A Communication Channel

                                                                                                                                                                                                            Method and System For Generating Route
150176      150176-US-NP           US7500196                    11/386806                    20070223486                 us                        3-Mar-09              15-Feb-27             23-Mar-06 Distinguishers And Targets For A Virtual Private
                                                                                                                                                                                                            Network
                                                                                                                                                                                                          A Method And System For Using A Queuing Device As
150177      150177-US-NP           US7872973                    11/377578                    20070217336                 us                        18-Jan-11              23-Jan-28             17-Mar-06 A Lossless Stage In A Newark Device In A
                                                                                                                                                                                                            Communications Network

                                                                                                                                                                                                            A Method and System For Maximizing Network
150185      150185-US-NP           US7580359                    11/353086                    20070189170                 us                       25-Aug-09             10-Mar-28               14-Feb-06 Capacity Utilization In Multi protocol Label Switched
                                                                                                                                                                                                            Networks By Moving Label Switched Paths

150204      150204-US-NP           US7312993                    11/313748                    20070144704                 us                       25-Dec-07                9-A r-26             22-Dec-05 ElectronicsEnui mentCabinet
150205      150205-US-NP           US8375109                    11/701182                                                us                       12-Feb-13                8-A r-28             31-Jan-07 Shortened DHCP Lease Time
150208      150208-US-NP           US7613938                    11/370618                    20070214372                 us                        3-Nov-09              23-Dec-27              8-Mar-06 Power Cvcle Circuit

                                                                                                                                                                                                            System And Method Of Network Access Security
150210      150210-US-NP           US8191106                    11/808236                    20080307487                 us                       29-May-12             28-Nov-30                7-Jun-07
                                                                                                                                                                                                            Policy Management For Multi modal Device

                                                                                                                                                                                                            Pulsed Backpressure Mechanism For Reduced FIFO
150215      150215-US-NP           US7756028                    11/412085                    20070253333                 us                        13-Jul-10            13-May-29               27-Apr-06
                                                                                                                                                                                                          Utilization
150240      150240-US-NP           US7710999                    11/411968                    20070255842                 us                        4-Mav-10                3-Jun-28             27-Anr-06 PolicvCalendar
                                                                                                                                                                                                          Optimized Control Plane Signalling For A High
150244      150244-US-NP           US7512776                    11/367414                    20070208927                 us                       31-Mar-09              13-Apr-27               6-Mar-06 Availability Network Device In A Communications
                                                                                                                                                                                                            Network

                                                                                                                                                                                                          Method Of Reducing Buffer Usage By Detecting
150253      150253-US-NP           US7649906                    11/412143                    20070253446                 us                        19-Jan-10              23-Jan-28             27-Apr-06 Missing Fragments And Idle Links For Multilink
                                                                                                                                                                                                            Protocols And Devices Incorporating Same

                                                                                                                                                                                                            EAS Enhancement Using Alert Server and Metro ATM
150256      150256-US-NP           US7697558                    11/717090                    20080225848                 us                       13-Apr-10              23-Jun-28              13-Mar-07
                                                                                                                                                                                                            Network for DSL De lovment

                                                                                                                                                                                                            Method Of Collecting Consistent Flow Statistics
                                                                                                                                                                                                            Through Multiple Congestion Points Within A Multi-
150257      150257-US-NP           US7636357                    11/412084                    20070253338                 us                       22-Dec-09             20-May-28               27-Apr-06
                                                                                                                                                                                                            Service Switch/Router And Multi-Service
                                                                                                                                                                                                            Switches/Routers Provisioned With Same

                                                                                                                                                                                                            Identity Verification For Secure E-commerce
150258      150258-US-NP           US8315951                    11/979304                    20090119182                 us                       20-Nov-12               6-Nov-29               1-Nov-07
                                                                                                                                                                                                            Transactions
                                                                                                                                                                                                            Communication System And Method Of Configuring
150265      150265-US-NP           US8948045                    11/449073                    20070286094                 us                        3-Feb-15              26-Dec-27               8-Jun-06
                                                                                                                                                                                                            A Communication Interface

150266      150266-US-NP           US7734949                    11/394261                    20070234101                 us                         8-Jun-10               4-Jan-28            30-Mar-06 Information Error Recovery Apparatus and Methods

                                                                                                                                                                                                            Associating Hosts With Subscriber And Service Based
150268      150268-US-NP           US8416691                    11/414725                                                us                        9-Apr-13              12-Apr-28              27-Apr-06
                                                                                                                                                                                                            Requirements
                                                                                                                                                                                                            Associating Hosts With Subscriber And Service Based
150268      150268-EP-EPT                                       07789679.3                   EP2014058                   EP                                              27-Apr-27              27-Apr-07
                                                                                                                                                                                                            Requirements
150270      150270-US-NP           US7827310                    11/413965                                                us                        2-Nov-10              20-Se -28              27-Anr-06 Host Connectivitv Verification

                                                                                                                                                                                                            System And Method For Resilient VPLS Over Multi-
150272      150272-US-NP           US8284656                    11/443101                    20070253326                 us                        9-0ct-12                8-Feb-30            31-May-06
                                                                                                                                                                                                            Nodal APS Protected Provider Edge Nodes

                                                                                                                                                                                                            System And Method For Maintaining State
150292      150292-DE-EPT          EP2047628                    07859556.8                   EP2047628                   DE                         6-Jan-16               19-Jul-27             19-Jul-07 Synchronization In Redundant IMA Group Protection
                                                                                                                                                                                                            Switching
                                                                                                                                                                                                            System And Method For Maintaining State
150292      150292-FR-EPT          EP2047628                    07859556.8                   EP2047628                   FR                         6-Jan-16               19-Jul-27             19-Jul-07 Synchronization In Redundant IMA Group Protection
                                                                                                                                                                                                           Switchin11:
                                                                                                                                                                                                           System And Method For Maintaining State
150292      150292-GB-EPT          EP2047628                    07859556.8                   EP2047628                   GB                         6-Jan-16               19-Jul-27             19-Jul-07 Synchronization In Redundant IMA Group Protection
                                                                                                                                                                                                            Switchini;,:
                                                                                                                                                                                                            System And Method For Maintaining State
                                   ZL200780025991
150292      150292-CN-PCT                                       200780025991.7               101490995                   CN                        19-Jun-13               19-Jul-27             19-Jul-07 Synchronization In Redundant IMA Group Protection
                                   .7
                                                                                                                                                                                                           Switching
150296      150296-US-NP           US8214451                    11/624718                    20080178169                 us                         3-Jul-12             13-Dec-27              19-Jan-07 Network Service Version Mana,::,ement
300120      300120-FR-DP           FR954976                     954976                                                   FR                       14-Sen-95              14-Se -20              14-Sen-95 ICONE
                                                                                                                                                                                                            20 MODELES D'ICONE (DEPOT GROUPE)
300158      300158-FR-DP           FR971511                     971511                                                   FR                       13-Mar-97             13-Mar-22               13-Mar-97

800002      800002-EP-EPA                                       07300840.1                   EP1965575                   EP                                               1-Mar-27               1-Mar-07 Process of oersonal securitv manai;,:ement
                                                                                                                                                                                                            Method to establish public communciation link
800007      800007-EP-EPA                                       06022378.1                   EP1916816                   EP                                              26-0ct-26              26-0ct-06
                                                                                                                                                                                                            inside a orivate Intranet
800051      800051-FR-NP           FR2912028                    0752952                      2912028                     FR                        12-Jun-09              30-Jan-27             30-Jan-07 GUEST MOBILE USER ON FIXED NETWORK

                                                                                                                                                                                                            PROCEDE DtfTABLISSEMENT DE COMMUNICATIONS
                                                                                                                                                                                                            A COOT REDUIT POUR UN UTILISATEUR DE TERMINAL
                                                                                                                                                                                                            MOBILE SITUE A PROXIMITE D{.UN TERMINAL
800051      800051-EP-EPA                                       08101049.8                   EP1953968                   EP                                               29-Jan-28             29-Jan-08
                                                                                                                                                                                                            CONNECTE A UN RESEAU FIXE, ET DISPOSITIFS DE
                                                                                                                                                                                                            CONTR6LE DtfTABLISSEMENT DE COMMUNICATION
                                                                                                                                                                                                            ASSOCIES

800096      800096-DE-EPA          EP1947887                    07290083.0                   EP1947887                   DE                        15-Jul-09              19-Jan-27             19-Jan-07 Transoort Format Selection for HSDPA
800096      800096-FR-EPA          EP1947887                    07290083.0                   EP1947887                   FR                        15-Jul-09              19-Jan-27             19-Jan-07 Transoort Format Selection for HSDPA
800096      800096-GB-EPA          EP1947887                    07290083.0                   EP1947887                   GB                        15-Jul-09              19-Jan-27             19-Jan-07 Transport Format Selection for HSDPA
800101      800101-JP-PCT          JP4865042                    2009549387                   2010518769                  JP                       18-Nov-11               29-Jan-28             29-Jan-08 Dvnamic Transcodin,::, Mana ement

                                                                                                                                                                                                            Method And Apparatus For Assigning Transcoding
800101      800101-US-NP           US8605581                    12029067                     20080192760                 us                       10-Dec-13              12-Aug-31              11-Feb-08
                                                                                                                                                                                                            Resources In A Session Boarder Controller

                                   ZL200780033893                                                                                                                                                           Synchronization Recovery For Multiple-Link
800114      800114-CN-PCT                                       200780033893.8               101517988                   CN                       19-Sep-12              31-Aug-27              31-Aug-07
                                   .8                                                                                                                                                                       Communications
                                                                                                                                                                                                          Synchronization Recovery For Multiple-Link
800114      800114-DE-EPT          EP2078394                    07849299.8                   EP2078394                   DE                       30-Sep-15              31-Aug-27              31-Aug-07
                                                                                                                                                                                                          Communications Using Inverse Multiplexing
                                                                                                                                                                                                            Synchronization Recovery For Multiple-Link
800114      800114-FR-EPT          EP2078394                    07849299.8                   EP2078394                   FR                       30-Sep-15              31-Aug-27              31-Aug-07
                                                                                                                                                                                                            Communications Usin11: Inverse Multi lexin11:
                                                                                                                                                                                                            Synchronization Recovery For Multiple-Link
800114      800114-GB-EPT          EP2078394                    07849299.8                   EP2078394                   GB                       30-Sep-15              31-Aug-27              31-Aug-07
                                                                                                                                                                                                            Communications Usini;,: Inverse Multi lexini;,:
                                                                                                                                                                                                            Synchronization Recovery For Multiple-Link
800114      800114-US-NP           US8155156                    11/521690                    20080069149                 us                       10-Apr-12                14-Jul-29            15-Sep-06
                                                                                                                                                                                                            Communications




                                                                                                      Page 36 of 149
                                                          14                                                                                                                   PATENT
                                                                                                                                                                       REEL: 044000 FRAME: 0177
    Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 16 of 33 PageID #: 1159
                                      Exhibit A of AMENDED SCHEDULE B1 - Assigned Patents (ALU Only Assets) of PPA



1~;;mrn            ~~:J~JfW
                                             :ia:~:A,m:::::::::::::::::
                                            liiitiiiiii~:il\::::'::•:•
                                                                          :@~~l:~>!\J.tf;1.l'I./: =~=~~~=~:J::!::1;1:rf: ::::::::::::::::::::::::::::   , ~~:! : rrmr   'l:'l<;l:':l:~'IIH:O.N
                                                                                                                                                                        ···········.:-:-:-:-:-:-:-   t~r~rnn!; 1mm Methods To Adjust And Validate SIR Target For
          811489   811489-GB-EPA             EP2736290                    12360079.3                   EP2736290                          GB              19-Aug-15          21-Nov-32                 21-Nov-12   eFACH Transmission


                                                                                                                                                                                                                   Apparatuses, Methods And Computer Programs For A
          811491   811491-EP-EPA                                          12306271.3                   EP2720429                          EP                                 15-Oct-32                 15-Oct-12   Remote Unit And A Central Unit
          811501   811501-US-NP              U58773292                    13/647607                    20140097974                        us               8-Jul-14          9-Oct-32                  9-Oct-12    Data Compression
          811505   811505-EP-EPA                                          12382363.5                   EP2709333                          EP                                 18-Sep-32                 18-Sep-12   Method And Devices For Data Leak Protection
                                                                                                                                                                                                                   Optical Communication Method For Transmitting An
          811531   811531-EP-EPA                                          12183011.1                   EP2704364                          EP                                  4-Sep-32                 4-Sep-12    Information Signal
          811538   811538-EP-EPA                                          12290385.9                   EP2730958                          EP                                  7-Nov-32                 7-Nov-12    DETECTEUR COHERENT AMPLIFIE
                                                                                                                                                                                                                   Optical Feed-Forward Equalizer For Mimo Signal
                                                                                                                                                                                                                   Processing


          811576   811576-US-NP              US9083472                    13/786638                    20130236195                        us               14-Jul-15          12-Jul-32                6-Mar-13
          811577   811577-EP-EPA                                          12305638.4                   EP2672648                          EP                                  6-Jun-32                 6-Jun-12    Signaling Concept For Multi-User Detection
          811578   811578-EP-EPA                                          12290406.3                   EP2735977                          EP                                 21-Nov-32                 21-Nov-12   Media Cloud Copyless Message Passing
          811578   811578-US-NP                                           14/050933                    20140143335                        us                                 10-Oct-33                 10-Oct-13   Media Cloud Copyless Message Passing
                                                                                                                                                                                                                   Apparatus and method for forwarding packets or
          811593   811593-EP-EPA                                          12306452.9                   EP2736205                          EP                                 22-Nov-32                 22-Nov-12   messages
                                                                                                                                                                                                                   Spatial Division Diversity In Photonic Integrated
                                                                                                                                                                                                                   Circuits


          811608   811608-US-NP              US9335477                    13/827205                    20140079353                        us              10-May-16          22-Aug-33                 14-Mar-13
                                                                                                                                                                                                                   Protected Broadcast In A Warning Message Delivery
          811616   811616-EP-EPA                                          12305875.2                   EP2688322                          EP                                  19-Jul-32                19-Jul-12   Chain
                                                                                                                                                                                                                   Multi-Flow Network
          811632   811632-EP-EPA                                          12360023.1                   EP2645808                          EP                                 26-Mar-32                 26-Mar-12


                                                                                                                                                                                                                   Apparatuses, Methods, and Computer Programs for a
          811641   811641-EP-EPA                                          13305042.7                   EP2757750                          EP                                 16-Jan-33                 16-Jan-13   Channel Estimator and a Base Station Transceiver
                                                                                                                                                                                                                   Method And Apparatus For Generating A Modulated
          811663   811663-EP-EPA                                          13305357.9                   EP2785000                          EP                                 25-Mar-33                 25-Mar-13   RF Signal
                                                                                                                                                                                                                   System, Method, And Apparatus To Mitigate Risk Of
                                                                                                                                                                                                                   Compromised Privacy
          811668   811668-US-NP              US9239936                    13/628207                    20140090090                        us              19-Jan-16          21-Nov-33                 27-Sep-12
          811683   811683-EP-EPA                                          12360024.9                   EP2645773                          EP                                 27-Mar-32                 27-Mar-12   Managing Handover


                                                                                                                                                                                                                   Konnektivitatsprufung Eines Bidirektionalen
          811708   811708-DE-EPA             EP2706705                    12306070.9                   EP2706705                          DE               4-Nov-15           7-Sep-32                 7-Sep-12    Kreispfads In Einem Kommunikationsnetzwerk
                                                                                                                                                                                                                   Connectivity Checking Of A Bidirectional Circular
          811708   811708-FR-EPA             EP2706705                    12306070.9                   EP2706705                          FR               4-Nov-15           7-Sep-32                 7-Sep-12    Path In A Communication Network
                                                                                                                                                                                                                   Connectivity Checking Of A Bidirectional Circular
          811708   811708-GB-EPA             EP2706705                    12306070.9                   EP2706705                          GB               4-Nov-15           7-Sep-32                 7-Sep-12    Path In A Communication Network
                                                                                                                                                                                                                   Connectivity Checking Of A Bidirectional Circular
          811708   811708-US-PCT                                          14/419503                    20150229550                        us                                 15-Aug-33                 15-Aug-13   Path In A Communication Network


                                                                                                                                                                                                                   Method And Apparatus For Optimizing Usage Of
          811718   811718-US-NP              US8937945                    13/611915                    20140071985                        us              20-Jan-15           4-Feb-33                 12-Sep-12   Ternary Content Addressable Memory (TCAM)


                                                                                                                                                                                                                   Signalling Method To Implement SMS-Only
          811748   811748-EP-EPT                                          13717376.1                   EP2834999                          EP                                  1-Apr-33                 1-Apr-13    Functionality For PS-Only Devices In 2G/3G Network


                                                                                                                                                                                                                   Apparatus And Method For Transferring Mulitple
          811781   811781-US-NP              US9312838                    14/107878                    20150171850                        us              12-Apr-16            3-Jul-34                16-Dec-13   Asynchronous Clock Signals Over A Single Conductor
                                                                                                                                                                                                                   Lensless Compressive Image Acquisition
          811811   811811-US-CIP                                          13/658900                    20130201343                        us                                  7-Feb-32                 24-Oct-12
                                                                                                                                                                                                                   A method, a server and a pointing device for
          811855   811855-EP-EPA                                          12305969.3                   EP2693330                          EP                                  3-Aug-32                 3-Aug-12    enhancing presentations
                                                                                                                                                                                                                   Signal Processing Device And Method Of Processing
                                                                                                                                                                                                                   At Least Two Input Signals For A Transmitter Of A
          811873   811873-EP-EPA                                          12290298.4                   EP2706714                          EP                                 10-Sep-32                 10-Sep-12   Communications Device
          811874   811874-EP-EPA                                          12360034.8                   EP2663013                          EP                                 10-May-32                 10-May-12   UplinkMIMO
          811942   811942-EP-EPA                                          12360042.1                   EP2667671                          EP                                 21-May-32                 21-May-12   A Multi-Flow Network


                                                                                                                                                                                                                   System And Method Providing Standby Bypass For
          811951   811951-US-NP              US8982691                    13/630908                    20140092722                        us              17-Mar-15          18-Apr-33                 28-Sep-12   Double Failure Protection In MPLS Network


                                             ZL201210360590                                                                                                                                                        Charging Correlation For Parallel Charging Request In
          811997   811997-CN-NP              .X                           201210360590.X               CN103686660A                       CN              21-Dec-16          21-Sep-32                 21-Sep-12   LTE Policy And Charging Control (PCC) Architecture
          812017   812017-EP-EPT                                          13821037.2                   EP2939358                          EP                                 18-Dec-33                 18-Dec-13   Security Aspects Of Spatial Multiplexing
                                                                                                                                                                                                                   Secure Data Transmission via Spatially Multiplexed
                                                                                                                                                                                                                   Optical Signals
      812017[1]    812017[1]-US-DIV                                       15/183690                    20170093503                        us                                 28-Dec-32                 15-Jun-16
                                                                                                                                                                                                                   WiFi AP Selection Framework In Heterogeneous
                                                                                                                                                                                                                   Networks (HetNet)
          812029   812029-EP-EPT                                          13740421.6                   EP2875680                          EP                                   3-Jul-33                 3-Jul-13
                                                                                                                                                                                                                   WiFi AP Selection Framework In Heterogeneous
                                                                                                                                                                                                                   Networks (HetNet)
          812029   812029-CN-PCT                                          201380038117.2               CN104488326A                       CN                                   3-Jul-33                 3-Jul-13
                                                                                                                                                                                                                   WiFi AP Selection Framework In Heterogeneous
                                                                                                                                                                                                                   Networks (HetNet)
          812029   812029-IN-PCT                                          217/CHENP/2015               217/CHENP/2015                     IN                                   3-Jul-33                 3-Jul-13
                                                                                                                                                                                                                   WiFi AP Selection Framework In Heterogeneous
                                                                                                                                                                                                                   Networks (HetNet)
          812029   812029-JP-PCT                                          2015523113                   2015526986                         JP                                   3-Jul-33                 3-Jul-13
                                                                                                                                                                                                                   WiFi AP Selection Framework In Heterogeneous
                                                                                                                                                                                                                   Networks (HetNet)
          812029   812029-KR-PCT             KR101609522                  20157001043                  20150023020                        KR              30-Mar-16            3-Jul-33                 3-Jul-13
                                                                                                                                                                                                                   Method And Apparatus For Selecting A Wireless
          812029   812029-US-NP              US9338740                    13/551894                    20140022918                        us              10-May-16          17-Aug-33                 18-Jul-12   Access Point


          812068   812068-US-NP              US9172461                    13/730131                    20140186030                        us              27-Oct-15          11-Apr-33                 28-Dec-12   Optical Fibers With Varied Mode-Dependent Loss
                                                                                                                                                                                                                   A Small c.ell Base Station,A Macrocell Base Station
                                                                                                                                                                                                                   Controller, A Telecommunications Network, And A
          812069   812069-EP-EPA                                          12290305.7                   EP2712250                          EP                                 19-Sep-32                 19-Sep-12   Method of Handover


                                                                                                                                                                                                                   Method And Apparatus For Resource Allocation For
          812076   812076-CN-PCT                                          201380029054.4               CN104365125A                       CN                                 30-May-33                 30-May-13   Device-To-Device Communication


                                                                                                                                                                                                                   Method And Apparatus For Resource Allocation For
          812076   812076-JP-PCT                                          2015515164                   2015518359                         JP                                 30-May-33                 30-May-13   Device-To-Device Communication




                                                                                                                Page 64 of 149
                                                                          15                                                                                                            PATENT
                                                                                                                                                                                REEL: 044000 FRAME: 0205
    Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 17 of 33 PageID #: 1160
                                                Exhibit A of AMENDED SCHEDULE B1 - Assigned Patents (ALU Only Assets) of PPA



1~;;mrn                   ~~:J~JfW                       liiitiiiiii~:il\::::'::•:• :@~~l:~>!\J.tf;1.l'I./: =~=~~~=~:J::!::1;1:rf:
                                                         :ia:~:A,m:::::::::::::::::                                                  ::::::::::::::::::::::::::::   , ~~:! : rrmr   'l:'l<;l:':l:~'IIH:O.N
                                                                                                                                                                                    ···········.:-:-:-:-:-:-:-   t~r~rnn!; 1mm Method And Apparatus For Post-Detection Maximum
                                                                                                                                                                                                                               Ratio Combining With Antenna Diversity In An
                                                                                                                                                                                                                               Orthogonal Frequency Division Multiplexing (DFDM)
    Sarraf21-13 (M)       Sarraf 21-13 (M)-US-NP          US6842421                   09/398500                                                 us                    11-Jan-05          17-Sep-19                 17-Sep-99   Communication System


                                                                                                                                                                                                                               Method And Apparatus For Estimating Power Of First
                                                                                                                                                                                                                               Adjacent Analog FM Interference In An In-Band On-
    Sarraf22-14(M)        Sarraf22-14 (M)-US-NP           US6445693                   09/396011                                                 us                     3-Sep-02          15-Sep-19                 15-Sep-99   channel (IBOC) Communication System


                                                                                                                                                                                                                               Fabricating Electronic-Photonic Devices Having An
                                                                                                                                                                                                                               Active Layer With Spherical Quantum Dots
   Sauer 2-13-11 (NJ)     Sauer 2-13-11 (NJ)-US-DIV      US8258497                    12/906809           20110032964                           us                     4-Sep-12           19-Jul-29                18-Oct-10


                                                                                                                                                                                                                               Fabricating Electronic-Photonic Devices Having An
   Sauer 2-13-11 (NJ)     Sauer 2-13-11 (NJ)-US-NP       US7842595                    12/397739           20100226400                           us                    30-Nov-10           4-Mar-29                 4-Mar-09    Active Layer With Spherical Quantum Dots


                                                                                                                                                                                                                               Method And Apparatus For Deriving A Plurality
      Savari 1 (SA)       Savari 1 (SA)-US-NP            US6456209                    09/277638                                                 us                    24-Sep-02          26-Mar-19                 26-Mar-99   Parsable Data Compression Dictionary
                                                                                                                                                                                                                               Method And Apparatus For Compressing An Input
                                                                                                                                                                                                                               String To Provide An Equivalent Decompressed
      Savari 3 (SA)       Savari 3 (SA)-US-NP            US7081839                    10/660117           20050057378                           us                     25-Jul-06         11-Sep-23                 11-Sep-03   Output String


                                                                                                                                                                                                                               Method And Apparatus For Tracking Trunk Groups
  Sawyer6-1-2-5-14 (Al)   Sawyer 6-1-2-5-14 (AJ)-US-NP   US6356757                    09/154696                                                 us                    12-Mar-02          17-Sep-18                 17-Sep-98   Between Wireless And Wireline Applications


                                                                                                                                                                                                                               Mutual Information Based Modulation Spectrogram
      Scanlon 1 (P)       Scanlon 1 (P)-DE-EPA           EP2208981                    09150567.7          EP2208981                             DE                    23-Mar-16          14-Jan-29                 14-Jan-09   Feature Subset Selection For Machine Monitoring


                                                                                                                                                                                                                               Mutual Information Based Modulation Spectrogram
      Scanlon 1 (P)       Scanlon 1 (P)-FR-EPA           EP2208981                    09150567.7          EP2208981                             FR                    23-Mar-16          14-Jan-29                 14-Jan-09   Feature Subset Selection For Machine Monitoring


                                                                                                                                                                                                                               Mutual Information Based Modulation Spectrogram
      Scanlon 1 (P)       Scanlon 1 (P)-GB-EPA           EP2208981                    09150567.7          EP2208981                             GB                    23-Mar-16          14-Jan-29                 14-Jan-09   Feature Subset Selection For Machine Monitoring
     Schnitzer6(MJ)       Schnitzer6 (MJ)-US-NP          US6643071                    10/029576           20030117715                           us                     4-Nov-03          21-Dec-21                 21-Dec-0l   Graded-Index Lens Microscopes
                                                                                                                                                                                                                               Graph Path Derivation Using Fourth Generation
      Schultz 4 (TA)      Schultz 4 (TAJ-US-NP           US6029162                    09/024411                                                 us                    22-Feb-00          17-Feb-18                 17-Feb-98   Structured Query Language


                                                                                                                                                                                                                               Method For Aggregation Of A Graph Using Fourth
      Schultz 5 (TA)      Schultz 5 (TAJ-US-NP           US6006233                    09/024841                                                 us                    21-Dec-99          17-Feb-18                 17-Feb-98   Generation Structured Query Language (SQL)
                                                                                                                                                                                                                               Object Morphing In An Object Oriented Computing
                                                                                                                                                                                                                               Environment Using Relational Database Query
      Schultz 6 (TA)      Schultz 6 (TAJ-US-NP           US6192371                    09/301147                                                 us                    20-Feb-0l          28-Apr-19                 28-Apr-99   Procedure


     Scofield 1 {WH)      Scofield 1 {WH)-US-NP          US5974902                    08/928283                                                 us                     2-Nov-99          12-Sep-17                 12-Sep-97   Portable Thermal Chamber And Testing System
                                                                                                                                                                                                                               Device And Method For Dissipating Thermal Energy
     Scofield 2 {WH)      Scofield 2 {WH)-US-NP          US6154368                    09/152886                                                 us                    28-Nov-00          14-Sep-18                 14-Sep-98   Of Electronic Circuit Components
     Scofield 3 {WH)      Scofield 3 {WH)-US-NP          US6443010                    09/464920                                                 us                     3-Sep-02          16-Dec-19                 16-Dec-99   Audible Air Flow Detector For Air Filters
                                                                                                                                                                                                                               Enhanced Thermal Dissipation Device For Circuit
     Scofield 4 {WH)      Scofield 4 {WH)-US-NP          US6359782                    09/567517                                                 us                    19-Mar-02          9-May-20                  9-May-00    Boards And Method To Use The Same
      Segen 11 (J)        Segen 11 (J)-US-NP             US6252598                    08/887765                                                 us                    26-Jun-0l            3-Jul-17                 3-Jul-97   Video Hand Image Computer Interface


                                                                                                                                                                                                                               Digital Processing Apparatus And Method To Support
    Seligmann4 (DD)       Seligmann 4 (DD)-US-NP         US6330022                    09/186181                                                 us                    11-Dec-0l           5-Nov-18                 5-Nov-98    Video Conferencing In Variable Contexts
      SelzerS(GM)         Seizers (GM)-US-NP             US6606616                    09/203631                                                 us                    12-Aug-03           1-Dec-18                 1-Dec-98    Modified Action Rules


    Seshadri 12-57 (5)    Seshadri 12-57(5)-US-NP        US6615201                    09/558425                                                 us                     2-Sep-03          25-Apr-20                 25-Apr-00   Computer Network Management
                                                                                                                                                                                                                               System And Method For Displaying A Sorted List by
      Shah 10 (NJ)        Shah 10 (NJ)-US-NP             US6154740                    09/082026                                                 us                    28-Nov-00          20-May-18                 20-May-98   Determining Sort Points in a Key Field
                                                                                                                                                                                                                               System And Method For Processing Wireless Files
       Shah 9(NJ)         Shah 9(NJ)-US-NP               US6535729                    09/082214                                                 us                    18-Mar-03          20-May-18                 20-May-98   Based On Filename Extension
                                                                                                                                                                                                                               Method For Detecting Camera-Motion Induced Scene
     Shahraray4 (BJ       Shahraray4 (BJ-US-NP           US6211912                    08/191234                                                 us                     3-Apr-01           3-Apr-18                 4-Feb-94    Changes
                                                                                                                                                                                                                               Method And Apparatus For Updating Inter-Server
      Shao 1-3 (HJ        Shao 1-3 (HJ-US-NP             US7228539                    10/462477           20040255287                           us                     5-Jun-07          22-May-25                 16-Jun-03   Communication Software


     Sharma 16 (R)        Sharma 16 (R)-US-NP            US8135836                    11/290227           20070124431                           us                    13-Mar-12           7-Aug-29                 30-Nov-05   The Resolution In Application Load Level Balancing


    Sharma 25-11 (R)      Sharma 25-11 (R)-IN-PCT                                     6420/CHENP/2008     6420/CH ENP/2008                       IN                                      23-May-27                 23-May-07   Polled Geofencing And Distinguished Ring-Back


    Sharma 25-11 (R)      Sharma 25-11 (R)-US-NP         US7873158                    11/444105           20070280448                           us                    18-Jan-11          30-Mar-29                 31-May-06   Polled Geofencing And Distinguished Ring-Back
                                                                                                                                                                                                                               Method And Apparatus For Network Mapping Using
   Shavitt 6-1-11-8 (Y)   Shavitt 6-1-11-8 (Y)-US-NP     US7065584                    09/561857                                                 us                    20-Jun-06          28-Apr-20                 28-Apr-00   End-to-End Delay Measurements
                                                                                                                                                                                                                               Determining Latency Associated With Push-To-Talk
    Sherif4-12 (MR)       Sherif 4-12 (MR)-US-NP         US7650160                    11/474611           20070298823                           us                    19-Jan-10          25-May-28                 26-Jun-06   Communications
                                                                                                                                                                                                                               Wavelength Stabilization Of Wavelength Division
       Shiehl(W)          Shiehl(W)-US-NP                US6240109                    09/257708                                                 us                    29-May-0l          25-Feb-19                 25-Feb-99   Multiplexed Channels
                                                                                                                                                                                                                               Methods And Apparatus For Speaker Specific
       Shih 2-6 (CJ       Shih 2-6 (C)-US-NP             US6813604                    09/711563                                                 us                     2-Nov-04          13-Nov-20                 13-Nov-00   Durational Adaptation
                                                                                                                                                                                                                               Electronic Device Having Thermally Managed
                                                                                                                                                                                                                               Electron Path And Method Of Thermal Management
      Simon 8{5H)         Simon 8 {SH)-US-NP             US8421072                    12/269851           20100118915                           us                    16-Apr-13          13-Feb-32                 12-Nov-08   Of Very Cold Electrons
                                                                                                                                                                                                                               Automatic Generation And Maintenance Of
     Singh2-2-l(K)        Singh 2-2-1 (K)-US-NP          US6415396                    09/277667                                                 us                     2-Jul-02          26-Mar-19                 26-Mar-99   Regression Test cases From Requirements
                                                                                                                                                                                                                               Method And Apparatus For Providing Extensible
      Singh 4-3 (NJ       Singh 4-3 (NJ-US-NP            US6484276                    09/426331                                                 us                    19-Nov-02          25-Oct-19                 25-Oct-99   Object-Oriented Fault Injection
                                                                                                                                                                                                                               Unequal Error Protection For Perceptual Audio
     Sinha 5-25 (DJ       Sinha 5-25 (DJ-US-NP           US6405338                    09/022114                                                 us                    11-Jun-02          11-Feb-18                 11-Feb-98   Coders
     Sinsky3-1 (JH)       Sinsky3-1 (JH)-US-NP           US6898214                    09/803301                                                 us                    24-May-05           9-Mar-21                 9-Mar-01    Technique For Monitoring SON ET Signal
                                                                                                                                                                                                                               Correcting Misalignment Between Data And A Carrier
      Sinsky4 (JH)        Sinsky4 (JH)-US-NP             US7068950                    10/100521           20040208635                           us                    27-Jun-06           9-Jan-24                 18-Mar-02   Signal In Transmitters


      Smith 1 (HR)        Smith 1 (HR)-JP-NP             JP3889900                    11174711                                                  JP                     8-Dec-06          21-Jun-19                 21-Jun-99   Auxiliary Monitoring Of Emergency Access Calls


      Smith 1 (HR)        Smith 1 (HR)-KR-NP             KR311841                     9922842                                                   KR                    28-Sep-0l          18-Jun-19                 18-Jun-99   Auxiliary Monitoring Of Emergency Access Calls


      Smith 1 (HR)        Smith 1 (HR)-US-NP             US6052574                    09/102177                                                 us                    18-Apr-00          22-Jun-18                 22-Jun-98   Auxiliary Monitoring Of Emergency Access Calls


      Smith 1 (HR)        Smith 1 (HR)-DE-EPA            EP0967820                    99304666.3          EP0967820                             DE                    24-Apr-02          15-Jun-19                 15-Jun-99   Auxiliary Monitoring Of Emergency Access Calls


      Smith 1 (HR)        Smith 1 (HR)-FR-EPA            EP0967820                    99304666.3          EP0967820                             FR                    24-Apr-02          15-Jun-19                 15-Jun-99   Auxiliary Monitoring Of Emergency Access Calls




                                                                                                                 Page 131 of 149
                                                                                                                                                                                                    PATENT
                                                                             16                                                                                                             REEL: 044000 FRAME: 0272
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 18 of 33 PageID #: 1161




                      EXHIBIT H
   Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 19 of 33 PageID #: 1162




Assignment abstract of title for Application 11390313

Invention title/Inventor          Patent         Publication    Application        PCT International registration
METHOD OF OPERATING A PASSIVE 7903971            20060222362    11390313
OPTICAL NETWORK               Mar 08, 2011       Oct 05, 2006   Mar 28, 2006
Heinz-Georg Krimmel


Assignments (4 of 4 total)

Assignment 4
Reel/frame                        Execution date         Date recorded             Properties       Pages
045085/0001                       Dec 22, 2017           Jan 18, 2018              229              53

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                               Correspondent
ALCATEL LUCENT                                                          BURDICK PATENTS
                                                                        2526 W. STATE STREET
                                                                        BOISE, ID 83702
Assignee
WSOU INVESTMENTS, LLC
11150 SANTA MONICA BLVD.
SUITE 1400
LOS ANGELES, CALIFORNIA 90025



Assignment 3
Reel/frame                        Execution date         Date recorded             Properties       Pages
033868/0001                       Aug 19, 2014           Sep 30, 2014              1610             173

Conveyance
RELEASE BY SECURED PARTY (SEE DOCUMENT FOR DETAILS).

Assignors                                                               Correspondent
CREDIT SUISSE AG                                                        KIRKLAND & ELLIS LLP
                                                                        ATTN: HAYLEY SMITH SR. LEGAL
                                                                        ASSISTANT
                                                                        601 LEXINGTON AVENUE
                                                                        NEW YORK, NY 10022
Assignee
ALCATEL LUCENT
3, AVENUE OCTAVE GRÉARD , 75007
PARIS
FRANCE



Assignment 2
Reel/frame                        Execution date         Date recorded             Properties       Pages
029821/0001                       Jan 30, 2013           Jan 30, 2013              3531             257

Conveyance
SECURITY AGREEMENT

Assignors                                                               Correspondent
ALCATEL LUCENT                                                          DANIEL ST. ONGE, ESQ.
                                                                        KIRKLAND & ELLIS LLP
                                                    1
   Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 20 of 33 PageID #: 1163

                                                               601 LEXINGTON AVENUE
                                                               NEW YORK, NY 10022
Assignee
CREDIT SUISSE AG
ELEVEN MADISON AVENUE
NEW YORK, NEW YORK 10010



Assignment 1
Reel/frame                     Execution date       Date recorded        Properties      Pages
017728/0437                    Jan 26, 2006         Mar 28, 2006         1               2

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                      Correspondent
KRIMMEL, HEINZ-GEORG                                           SUGHRUE MION, PLLC
                                                               2100 PENNSYLVANIA AVENUE, N.W.
                                                               SUITE 800
                                                               WASHINGTON, DC 20037
Assignee
ALCATEL
54, RUE LA BOETIE
75008 PARIS
FRANCE




                                                2
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 21 of 33 PageID #: 1164




                      EXHIBIT I
                                  504735538        01/18/2018
          Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 22 of 33 PageID #: 1165
                              PATENT ASSIGNMENT COVER SHEET

Electronic Version v1 .1                                                      EPASID:PAT4782264
Stylesheet Version v1 .2

SUBMISSION TYPE:                     NEW ASSIGNMENT
NATURE OF CONVEYANCE:                ASSIGNMENT

 CONVEYING PARTY DATA
                                    Name                                 Execution Date
 ALCATELLUCENT                                                           12/22/2017

  RECEIVING PARTY DATA
  Name:                    WSOU INVESTMENTS, LLC
  Street Address:          11150 SANTA MONICA BLVD.
  Internal Address:        SUITE 1400
  City:                    LOS ANGELES
  State/Country:           CALIFORNIA
  Postal Code:             90025

 PROPERTY NUMBERS Total: 229
           Property Type                    Number
  Patent Number:                9124586
  Patent Number:                9288667
  Patent Number:                9231746
  Patent Number:                9143621
  Patent Number:                9692687
  Patent Number:                9306642
  Patent Number:                9060290
  Patent Number:                9357514
  Patent Number:                8797913
  Patent Number:                9548833
  Patent Number:                9401995
  Patent Number:                8638661
  Patent Number:                8553691
  Patent Number:                8989776
  Patent Number:                9344941
  Patent Number:                8675762
  Patent Number:                9326225
  Patent Number:                8856585
  Patent Number:                9332506

                                                                      PATENT
                                       1
      504735538                                               REEL: 045085 FRAME: 0001
     Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 23 of 33 PageID #: 1166
      Property Type                      Number
Patent Number:            8326284
Patent Number:            7903971
Patent Number:            7899328
Patent Number:            7545744
Patent Number:            7779155
Patent Number:            7106699
Patent Number:            7167555
Patent Number:            8484675
Patent Number:            7436643
Patent Number:            7796591
Patent Number:            8904043
Patent Number:            8689246
Patent Number:            7127658
Patent Number:            7003229
Patent Number:            7525905
Patent Number:            8107474
Patent Number:            7969966
Patent Number:            7957325
Patent Number:            7292537
Patent Number:            7286482
Patent Number:            7289437
Patent Number:            6671258
Patent Number:            6816739
Patent Number:            7099271
Patent Number:            7085225
Patent Number:            6861943
Patent Number:            7170908
Patent Number:            7233568
Patent Number:            7236492
Patent Number:            9019899
Patent Number:            7212536
Patent Number:            7289514
Patent Number:            7327735
Patent Number:            7116642
Patent Number:            7130877
Patent Number:            7477650
Patent Number:            7602797
Patent Number:            7280543


                                     2                   REEL: 045085 FRAME: 0004
                                                                        EXECUTION VERSION
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 24 of 33 PageID #: 1167


                   SCHEDULE Gt; ASSIGNMENT OF PATENT RIGHTS

                                      BY ALCATEL LUCENT

                                     PATENT ASSIGNMENT
    This PATENT ASSIGNMENT, including without limitation                miiJij~~, of this S@l~ili
    If, ("Assignment") is made by:

 (1) Alcatel Lucent, a company validly organized and existing under the laws of France and
    having its principal address at 1 Route de Villejust, Centre de Villarceaux, 91620, Nozay,
    France, ( "Assignor"); to

 (2) WSOU Investments LLC a company validly organized under the laws of Delaware,
     having its principal address at 11150 Santa Monica Boulevard, Suite 1400 Los Angeles,
     CA 90025, (the "Assignee"),

    All references to the plural herein also mean the singular, and vice versa, unless the context
    otherwise requires.

    WHEREAS, Assignor is the owner of certain patents and patent applications, as specified
    in Exhibit A hereto.

    DEFINITIONS

    "Assigned Patents" means (a) patent applications listed in illiiti of this $,qliiit~Qt;
    (b) all reissues, reexaminations, continuations, continuations-in-part, divisionals, renewals
    and extensions of such patents and patent applications (whether pending, issued, abandoned
    or filed prior to, on or after the Effective Date); (c) all patents and patent applications (i) to
    which any or all of the foregoing directly or indirectly claims priority to, or the benefit of,
    the filing date, or (ii) for which any or all of the foregoing directly or indirectly forms a
    basis for priority or otherwise provides the benefit of an earlier filing date; and (d) all
    foreign counterparts to any or all of the foregoing, and all utility models, certificates of
    invention, patent registrations and equivalent rights worldwide.

    "Assignment Date" means December 22, 2017.

    PATENT ASSIGNMENT

    Assignor hereby assigns, transfers, and conveys unto Assignee, all of Assignor's right, title,
    and interest in and to each of the Assigned Patents.


    The assignment, transfer, and conveyance to Assignee set forth above will become effective
    on the Assignment Date and is made subject to certain encumbrances and retained rights
    for the Assigned Patents in favor of Assignor and/or its assignees and licensees.


                                                   1

                                        3
                                                                             PATENT
                                                                     REEL: 045085 FRAME: 0009
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 25 of 33 PageID #: 1168




          lN WITNESS WHERROF, the Assignor has caused this Assignment to be signed by its
          duly authorized officers,



           ASSIGNOR:                                          ASSIGNOR:

           ALCATEL LUCENT                                     ALCATEL LUCENT

           By:      oi.;($_l~. -                              By: __ ,··C:t):::'<~::._:.~~:.cc:> _______

           Name: ___;_l<f!!"Wt-¥l#.N   c.   Ot.,-eo,..J
           Title:    Avi):fllb::a5!) __ SI ~~JY               Titte: ..Et:~ ·;_,\ /·,·•·:   n:,d'c~:(:J::2~5.....CL:«<lf<d ,['
           Date:    December 22, 2017                         Date;       December 22, 2017
                                                                                                  -----



          ACKNOWLEDGED BY ASSIGNEE




                                                          2




                                                  4
                                                                                          PATENT
                                                                                  REEL: 045085 FRAME: 0010
             Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 26 of 33 PageID #: 1169

                                                                         Exhibit A



113456   113456-GB-EPA      EP1458208
                                            w~~,~~ij@ijmit.i.ii@
                                                03290580.4          GB           4-May-2005
                                                                                                   ijM@@ijijffliij
                                                                                                       10-Mar-2003
                                                                                                                     Network element addressing
                                                                                                                     RAN architecture
                                                                                                                                                  and message routing in an evolved
                                                                                                                                                                                           -
                                                                                                                                                                                           ,q'

                                                                                                                                                                                           0
                                                                                                                                                                                           0
                                                                                                                                                                                           w
                                                                                                                                                                                            ..
113456   113456-IT-EPA      EP1458208           03290580.4          IT           4-May-2005            10-Mar-2003
                                                                                                                     Network element addressing   and message routing in an evolved        :5:
                                                                                                                                                                                      !z ~
                                                                                                                     RAN architecture
                                                                                                                     Network element addressing   and message routing in an evolved
113456   113456-DE-EPA      EP1458208           03290580.4          DE           4-May-2005            10-Mar-2003
                                                                                                                     RAN architecture
                                                                                                                                                                                      W LL
                                                                                                                     Network element addressing   and message routing in an evolved
113456   113456-FR-EPA      EP1458208           03290580.4          FR           4-May-2005            10-Mar-2003
                                                                                                                     RAN architecture
                                                                                                                                                                                      I-   LI)
                                                                                                                                                                                      <( 00
113456   113456-JP-NP       JP3847755           200445579           JP               1-Sep-2006        23-Feb-2004
                                                                                                                     Network element addressing   and message routing in an evolved   a.   0
                                                                                                                                                                                           LI)
                                                                                                                     RAN architecture
                                                                                                                                                                                           ,q'
114023   114023-US-NP       US7500173            10/920435          us               3-Mar-2009        18-Aug-2004 Decoding of convolutional codes with reduced complexity                 0
                                                                                                       31-Aug-2004 Decoding of convolutional codes with reduced complexity
114023   114023-CN-NP    ZL200410074130.6     200410074130.6        CN           18-Jun-2008
                                                                                                                                                                                           .J
114202   114202-US-NP       US7756521            10/945943          us               13-Jul-2010       22-Sep-2004 OFDM Link Adaptation for optimum cell resource allocation               w
114202   114202-JP-NP       JP4754200           2004294527          JP               3-Jun-2011         7-0ct-2004 OFDM Link Adaptation for optimum cell resource allocation
                                                                                                                                                                                           w
                                                                                                                                                                                           r::t::
114202   114202-CN-NP    ZL200410083762.9     200410083762.9        CN           16-Apr-2008           19-0ct-2004 OFDM Link Adaptation for optimum cell resource allocation
114202   114202-FR-EPA      EP1526674           03292629.7          FR               1-Aug-2007        21-0ct-2003 OFDM Link Adaptation for optimum cell resource allocation
114202   114202-DE-EPA      EP1526674           03292629.7          DE               1-Aug-2007        21-0ct-2003 OFDM Link Adaptation for optimum cell resource allocation
114202   114202-GB-EPA      EP1526674           03292629.7          GB               1-Aug-2007        21-0ct-2003 OFDM Link Adaptation for optimum cell resource allocation
114374   114374-CN-NP    ZL200510087897.7     200510087897.7        CN           12-Aug-2009           11-May-2005 Secure Internet Resource Access
114374   114374-RU-PCT      RU2387089           2005141487          RU           20-Apr-2010           4-May-2005 Secure Internet Resource Access
114374   114374-FR-EPA      EP1596553           04291205.5          FR            27-Jul-2016          11-May-2004 Secure Internet Resource Access
114374   114374-DE-EPA      EP1596553           04291205.5          DE            27-Jul-2016          11-May-2004 Secure Internet Resource Access
114374   114374-GB-EPA      EP1596553           04291205.5          GB            27-Jul-2016          11-May-2004 Secure Internet Resource Access
114530   114530-JP-NP       JP4901202           2005356001          JP           13-Jan-2012            9-Dec-2005 Provision for External Antenna Diversity at Portable Devices
114530   114530-FR-EPA      EP1672817           04293039.6          FR           17-Sep-2008           17-Dec-2004 Provision for External Antenna Diversity at Portable Devices
114530   114530-DE-EPA      EP1672817           04293039.6          DE           17-Sep-2008           17-Dec-2004 Provision for External Antenna Diversity at Portable Devices
114530   114530-GB-EPA      EP1672817           04293039.6          GB           17-Sep-2008           17-Dec-2004 Provision for External Antenna Diversity at Portable Devices
                                                                                                                     DISCONTINUOUS RADIO COVERAGE TO OPTIMIZE
114631   114631-US-NP       US8326284            11/859977          us               4-Dec-2012        24-Sep-2007
                                                                                                                     INTRA AND INTER-FREQUENCY HANDOVER
                                                                                                                     DISCONTINUOUS RADIO COVERAGE TO OPTIMIZE
114631   114631-IN-PCT                       941/CHENP/2009         IN                                  4-Sep-2007
                                                                                                                     INTRA AND INTER-FREQUENCY HANDOVER
                                                                                                                     DISCONTINUOUS RADIO COVERAGE TO OPTIMIZE
114631   114631-KR-PCT    KR XX-XXXXXXX       10-2009-7007235       KR               10-Jul-2012        4-Sep-2007
                                                                                                                     INTRA AND INTER-FREQUENCY HANDOVER
                                                                                                                     DISCONTINUOUS RADIO COVERAGE TO OPTIMIZE
114631   114631-FR-EPA      EP1912460           06291586.3          FR           24-Aug-2011            9-0ct-2006
                                                                                                                     INTRA AND INTER-FREQUENCY HANDOVER
                                                                                                                     DISCONTINUOUS RADIO COVERAGE TO OPTIMIZE
114631   114631-DE-EPA      EP1912460           06291586.3          DE           24-Aug-2011            9-0ct-2006
                                                                                                                     INTRA AND INTER-FREQUENCY HANDOVER
                                                                                                                     DISCONTINUOUS RADIO COVERAGE TO OPTIMIZE
114631   114631-GB-EPA      EP1912460           06291586.3          GB           24-Aug-2011            9-0ct-2006
                                                                                                                     INTRA AND INTER-FREQUENCY HANDOVER
                                                                                                                     DISCONTINUOUS RADIO COVERAGE TO OPTIMIZE
114631   114631-CN-NP    ZL200710162726.5     200710162726.5        CN            20-Jul-2011           8-0ct-2007
                                                                                                                     INTRA AND INTER-FREQUENCY HANDOVER
114660   114660-US-NP       US7903971            11/390313          us               8-Mar-2011        28-Mar-2006   Multimode-Signaling on passive optical networks


                                                                    Page 4 of 43


                                                                5
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 27 of 33 PageID #: 1170




                      EXHIBIT J
11/19/2020                                                 Case 1:20-cv-01228-CFC Document 19-2 Jeffrey
                                                                                                 FiledSinsky
                                                                                                        12/23/20
                                                                                                             | LinkedIn Page 28 of 33 PageID #: 1171

                                                                                                                                                                                        Reactivate
                         Search
                                                                                                                                                                                     Premium: 50% Off


                                                     GMAT Waivers for Rice MBA - Earn your MBA online in 24 months with MBA@Rice. Learn more. Ad

                                                                                                                                            Promoted




                                                                                                                                             Wharton Exec. Ed          GMAT Waivers for
                                                                                                                                                 Online                  Rice MBA
                                                                                                                                            Learn to manage people,   Earn your MBA online in
                                                                                                                                            products, and processes       24 months with
                                                                                                                                                with confidence.      MBA@Rice. Learn more.

                                                                                                            Message        More…
                                                                                                                                                 Learn more                Learn more

                     Jeffrey Sinsky              · 3rd                                                   IPG Photonics

                     Principal Electrical Engineer at IPG Photonics                                      The Johns Hopkins University
                                                                                                                                            People also viewed
                     Holmdel, New Jersey, United States · 500+ connections ·
                     Contact info                                                                                                                      Matt Epstein
                                                                                                                                                       • 3rd
                                                                                                                                                       Engineer at LGS
                                                                                                                                                       Innovations

                     Experience
                                                                                                                                                       Peter Winzer
                                      Principal Electrical Engineer                                                                                    • 3rd
                                      IPG Photonics                                                                                                    Founder and CEO at Nubis
                                      Jun 2017 – Present · 3 yrs 6 mos                                                                                 Communications
                                      Holmdel, NJ

                                                                                                                                                       David Reichle
                                                                                                                                                      • 3rd+
                                      Distinguished Member Of Technical Staff                                                                       Messaging
                                                                                                                                                      Software Engineer
                                                                                                 1
https://www.linkedin.com/in/jeffreysinsky/                                                                                                                                                              1/5
11/19/2020                                                  Case 1:20-cv-01228-CFC Document 19-2 Jeffrey
                                                                                                  FiledSinsky
                                                                                                         12/23/20
                                                                                                              | LinkedIn Page 29 of 33 PageID #: 1172

                                      Nokia Bell Labs                                                                                                   Robert Bennett                 Reactivate
                         Search       Nov 1997 – Jun 2017 · 19 yrs 8 mos                                                                                • 3rd+                      Premium: 50% Off
                                      I worked in the Communication Science Research Department of Bell Laboratories, the research arm                  Pricipal Member of
                                      of Nokia. My research interests included high-speed electro-optic packaging for 100 Gb/s                          Technical Staff at…
                                      networking applications, microwave signal processing for optical communication systems, silicon
                                      photonics, high-speed backplane transmission, and microwave photonics.                                            Steve Thrall
                                                                                                                                                        • 3rd+
                                                                                                                                                        Project Engineer at
                                      Senior Engineer                                                                                                   Spellman High Voltage
                                      The Johns Hopkins University Applied Physics Laboratory
                                      Jun 1985 – Nov 1997 · 12 yrs 6 mos
                                                                                                                                                            Show more
                                      I was a Senior Engineer in the Space Department, where my work included development of realtime
                                      missile-tracking software, design of microwave flight hardware, satellite communications, microstrip
                                      antenna design, and research in the area of power GaAs MMIC design.

                                                                                                                                             People you may know

                     Education                                                                                                                          Barbara N Parker
                                                                                                                                                        Entrepreneur
                                      The Johns Hopkins University
                                      Ph.D., Electrical and Computer Engineering
                                      1994 – 1997                                                                                                       Whitney Beunier
                                                                                                                                                        I


                                      The Johns Hopkins University
                                      MSEE, Electrical and Computer Engineering                                                                         Tyson M. Lies
                                      1989 – 1992                                                                                                       Assistant United States
                                                                                                                                                        Attorney


                                      The Johns Hopkins University                                                                                      D'Anne Kelly
                                      BSEE, Electrical and Computer Engineering                                                                         Senior Legal Secretary at
                                      1981 – 1985                                                                                                       Raymond James


                                                                                                                                                        Diane Stone
                                                                                                                                                     Legal at Jones Day
                                                                                                                                                   Messaging
                     Skills & endorsements
                                                                                                2
https://www.linkedin.com/in/jeffreysinsky/                                                                                                                                                             2/5
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 30 of 33 PageID #: 1173




                      EXHIBIT K
     Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 31 of 33 PageID #: 1174




                                                1 OF 1 RECORD(S)

                                     FOR INFORMATIONAL PURPOSES ONLY
                                               Copyright 2020 LexisNexis
                                 a division of Reed Elsevier Inc. All Rights Reserved.



Date:11/19/2020
Report processed by:
Jones Day
Full Name                  Address                                  County               Phone
SINSKY, JEFFREY H
                           MARLBORO, NJ


ADDITIONAL PERSONAL INFORMATION
SSN               DOB             Gender              LexID(sm)           Email
                                                      002344821750




Subject Summary

Name Variations
1:    SINCKY, JEFFREY W
2:    SINSKI, JEFFREY
3:    SINSKY, J
4:    SINSKY, JEFFERY
5:    SINSKY, JEFFREY
6:    SINSKY, JEFFREY H
7:    SINSKY, JEFFREY M

SSNs Summary
No.   SSN                 State Iss.                  Date Iss.        Warnings
                                       Most frequent SSN attributed to subject:
1:
DOBs
Reported DOBs:



Others Using SSN - 0 records found
Address Summary - 12 records found
No.    Address
1:
       MARLBORO, NJ


2:
       HOLMDEL, NJ


3:
       REISTERSTOWN, MD




                                                                1
Case 1:20-cv-01228-CFC Document 19-2 Filed 12/23/20 Page 32 of 33 PageID #: 1175




                      EXHIBIT L
11/19/2020                                                Case 1:20-cv-01228-CFC Document 19-2 Filed  12/23/20
                                                                                               Eric Doyon | LinkedIn Page 33 of 33 PageID #: 1176

                                                                                                                                                                                          Reactivate
                       Search
                                                                                                                                                                                       Premium: 50% Off


                                                   Wharton Exec. Education - Develop your management capabilities online in 6 months with Wharton. Ad


                                                                                                                                                                                        Ad
                                                                                                                                           Verizon Public Sector has the latest info for your
                                                                                                                                                               agency.




                                                                                                                                           Jeff, follow for public sector solutions.


                                                                                                                                                               Follow
                                                                                                          Message        More…


                    Eric Doyon                                                                         Alcatel-Lucent

                    Senior HW Designer at Alcatel-Lucent                                               Université de Sherbrooke
                    Ottawa, Ontario, Canada · 127 connections · Contact info
                                                                                                                                         People also viewed
                                                                                                                                                     Konstantin Privalov
                                                                                                                                                     • 3rd+
                                                                                                                                                     Cyber Security Engineer at
                    Experience                                                                                                                       Nokia


                                    Alcatel-Lucent                                                                                                   Kristin Ursua
                                    19 yrs 9 mos                                                                                                     • 3rd
                                                                                                                                                     Principal Recruiter at Jobot
                                    Senior HW Designer
                                    Oct 2003 – Present · 17 yrs 2 mos
                                                                                                                                                     Lance Ward
                                                                                                                                                   • 3rd+
                                    ASIC Designer                                                                                                  Hardware Designer at
                                    Mar 2001 – Sep 2003 · 2 yrs 7 mos                                                                            Messaging
                                                                                                                                                   Ciena
https://www.linkedin.com/in/eric-doyon-6652101/                                                                                                                                                           1/4
